Citation Nr: 0013734	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to 
December 1960. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
November 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, which denied the 
appellant's claim on the ground that the evidence failed to 
show that the veteran's death was related to military 
service.  In the same decision, the RO also held that 
eligibility to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 was not established as the veteran 
had not been rated 100 percent disabled due to service-
connected causes for 10 years prior to his death.

The veteran died in March 1991, and the appellant is his 
surviving spouse.


FINDINGS OF FACT

1.  The veteran died in March 1991 as a result of metastatic 
adenocarcinoma, unknown primary; a low grade lymphoma was a 
significant condition contributing to his death but not 
resulting in the metastatic adenocarcinoma.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service. 





CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records include a December 1960 
medical examination report reflecting that the veteran was 
diagnosed and treated for a duodenal ulcer.  In the same 
report, it was noted that the veteran's medical history 
included an episode of bronchopneumonia which was treated 
while the veteran was stationed at Lackland Air Force Base in 
February 1960.  A December 1960 examination performed 
pursuant to the veteran's separation from service revealed 
that chest X-rays taken two months earlier had shown 
prominent bronchovascular markings.  The examination was 
otherwise negative for any complaint, diagnosis, or treatment 
of a pulmonary disorder.  The remaining service medical 
records are likewise negative for any diagnosis of a 
pulmonary disorder.

The veteran filed a claim of service connection for a 
duodenal ulcer in January 1961.  By a March 1961 rating 
decision, the RO denied the veteran's claim, holding that the 
ulcer condition was incurred prior to military service and 
was not aggravated thereby.

The veteran died in March 1991.  Terminal hospital records 
reflect that the veteran was admitted for hospitalization 
after being diagnosed with terminal metastatic adenocarcinoma 
of unknown primary.  The final summary reported that the 
veteran had a rapidly advancing unknown primary, either a 
pancreas or lung cancer, which had involved his entire 
skeleton.  It densely involved the lungs and there was no 
chance of survival.   The terminal hospital records contain 
no findings or opinions regarding the etiological nature of 
the illness for which the veteran was treated prior to his 
death.  They also do not reflect any specific medical 
history, or findings or opinions, as to whether the veteran 
incurred any in-service injury or disease related to the 
cause of his death.

The death certificate listed metastatic adenocarcinoma of 
unknown primary as the immediate cause of death.  A low grade 
lymphoma of three years duration was noted as a significant 
condition contributing to the veteran's death but not 
resulting in the underlying adenocarcinoma.  At the time of 
his death the veteran was not service connected for any 
injury or disease.

The RO received the appellant's claim for VA death benefits 
in October 1998.  Medical reports are of record which reflect 
hospitalization and outpatient treatment the veteran received 
between June 1983 and March 1991.  Those records reveal 
diagnosis and treatment for adenocarcinoma and related 
disorders.  Said records are negative for opinions or 
findings pertaining to any injuries or diseases that the 
veteran might have incurred during his military service.  The 
records are likewise negative for opinions or findings as to 
a link between the veteran's terminal disease and any 
incident of service.

In November 1998, the RO issued a decision which denied the 
appellant's claim, as the veteran's death was held not to 
have been caused or contributed to by any service-connected 
disease or injury.  In the same decision, the RO also 
informed the appellant that she was not entitled to DIC under 
38 U.S.C.A. §§ 1310 and 1318.  

In the December 1998 notice of disagreement, the appellant 
asserted that the veteran had received in-service treatment 
for severe pneumonia which had caused lung problems, and that 
his death was the ultimate residual of the in-service 
occurrence of pneumonia.  

In the substantive appeal, the appellant reiterated that the 
veteran had been treated for pneumonia while stationed at 
Lackland Air Force Base, and she expressed a concern that no 
attempt had been made to obtain the clinical records 
reflecting that treatment.  The appellant also reported that 
her private physician informed her that the veteran's lungs 
had been "scarred" by the in-service episode of pneumonia.

Legal Criteria and Analysis of Service Connection for the 
Cause of the Veteran's Death.  Pursuant to 38 U.S.C.A. 
§ 5107(a), a person who submits a claim to VA has the burden 
of providing evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The Court defines a well-grounded claim as one 
that is plausible, that is, a claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Regulations of VA state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303. 

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312.  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997). 

The Board recognizes that the service medical records 
indicate that the veteran was diagnosed and treated for 
bronchopneumonia in February 1960 while stationed at Lackland 
Air Force Base.  Thus, the in-service occurrence of 
bronchopneumonia is not in dispute.  

The Board has considered the appellant's lay statements to 
the effect that the veteran's in-service occurrence of 
bronchopneumonia was causally related to his death.  However, 
it must be recalled that, at a minimum, there must be medical 
evidence which demonstrates a nexus between the cause of the 
veteran's death and a disease or injury incurred in service.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Caluza, 7 Vet. App. at 
506.  The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Caluza, supra; Grottveit, 5 
Vet. App. at 93.  Despite the appellant's good-faith 
contentions, there is nothing in the claims folder indicating 
that she is qualified through experience, training, or 
education to render a medical opinion.  See Espiritu, 2 Vet. 
App. at 494.  

Similarly, the Board finds that the appellant's assertion 
that her private physician informed her that the veteran's 
lungs had been "scarred" from the in-service episode of 
bronchopneumonia is neither pertinent nor probative to her 
claim, as a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute the medical evidence, or medical diagnosis, of in-
service etiology of a current disability that is generally 
necessary in order for a claim to be well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board notes 
that a competent statement provided directly by a medical 
professional, to the effect that the veteran's lungs were 
"scarred" during his military service, does not appear to 
be associated with the claims file.

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that the 
veteran's in-service occurrence of pneumonia, or any other 
illness he might have incurred during his active service from 
February to December 1960, could be etiologically linked with 
his death more than 30 years later.  In sum, there is simply 
no competent and probative evidence of record establishing 
that the veteran's metastatic adenocarcinoma was related to 
any injury or disease he may have suffered in service.  Thus, 
the Board finds that record lacks any competent evidence 
establishing a nexus between the disease that is noted on the 
death certificate as the direct cause of the veteran's death 
and any disease he may have incurred during service.

Absent a showing by competent and probative evidence that the 
veteran had a disease or injury warranting service 
connection, and that such a disease or injury had some causal 
relationship with his death, there can be no plausible basis 
for allowance of the appellant's claim.  See Espiritu, 2 Vet. 
App. at 494.  Thus, it is the decision of the Board that the 
appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for the cause of the veteran's death is well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza, 7 Vet. 
App. at 506; Murphy, 1 Vet. App. at 81.

Additional Matter.  The surviving spouse of a deceased 
veteran may be entitled to DIC benefits as if the veteran's 
death were service connected where the veteran's death was 
not caused by his own willful misconduct and he was in 
receipt of, or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disability that was either:  (1) continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; or 
(2) continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death. 38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22(a) (1999).

In addition, DIC benefits may be granted if the appellant can 
establish that the veteran hypothetically would have been 
entitled to receive a retroactive 100 percent evaluation for 
the ten-year period immediately preceding his death.  See 
Green v. Brown, 10 Vet. App. 111, 118 (1997).  VA is to 
determine, based upon evidence in the veteran's claims file 
or in VA custody prior to the veteran's death, whether, had 
he brought a claim more than 10 years prior to his death, the 
veteran would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death, thus entitling his survivor(s) to DIC benefits under 
38 U.S.C.A. § 1318.  See Marso v. West, 13 Vet. App. 260 
(1999); Wingo v. West, 11 Vet. App. 307, 311-12 (1998); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).

A DIC claim must be well grounded (i.e., plausible).  Wingo, 
11 Vet. App. at 310; see also Murphy, 1 Vet. App. 78.  If the 
claimant has not presented a well-grounded claim, there is no 
duty to assist any further in the development of the claim.  
In the case of a claim for DIC, the claimant must allege, at 
a minimum, some theory as to why she is entitled to this 
benefit.  See Wingo, 11 Vet. App. 310 (concluding that 
appellant's section 1318 DIC claim was well grounded because 
she had shown that the veteran was rated 100 percent disabled 
until his death); see also Harvey v. Brown, 6 Vet. App. 390, 
395 (1994) (holding that appellant's section 1318 DIC claim 
was not well grounded since she had not alleged that the 
veteran was rated totally disabled prior to his death or that 
he was deprived of a total rating by a prior rating decision 
based on clear and unmistakable error).

In this case, the Board concurs with the RO's November 1998 
decision that the appellant has not presented a well-grounded 
claim for DIC benefits.  The veteran was not evaluated as 100 
percent disabled during the ten years prior to his death.  
The appellant has not argued either that the veteran was or 
should have been rated 100 percent disabled during the ten 
years prior to his death.  As the record shows that the 
veteran was never considered totally unemployable as a result 
of a service-connected disability, it follows that there are 
no rating decisions applicable to him that could be found 
clearly and unmistakably erroneous.  In sum, the record is 
devoid of evidence tending to show that the veteran should 
have been evaluated as 100 percent disabled for service-
connected disability for 10 years prior to his death.  

Therefore, the Board concludes that the appellant has not 
presented a plausible (i.e., well grounded) claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  The 
record is devoid of any allegations that would render such a 
claim plausible.  The presentation of a well-grounded claim 
is a threshold issue, and the Board has no jurisdiction to 
adjudicate this claim unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

